Citation Nr: 0905830	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) for the Montgomery, 
Alabama RO.

In November 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

During his November 2008 hearing, the Veteran claimed 
entitlement to an increased evaluation for his service-
connected left and right knee disorders.  The Board refers 
these issues to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran is seeking service connection for a back 
disorder.  This claim was denied on the merits in a prior 
final rating decision dated in June 1987.  Since the time of 
that decision, the Veteran has applied to reopen his claim 
for a de novo review.  In order for the claim to be reopened, 
the Veteran is required to submit new and material evidence 
that is pertinent to his claims of entitlement to service 
connection for a back disorder.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to new-and-material-evidence 
claims.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Veteran has not received the proper VCAA notice as 
required by Kent.  The Veteran has not received 
correspondence from the RO that provides the bases for the 
previous denial of VA compensation for a back disorder in the 
prior June 1987 final rating decision, and the Veteran has 
not been notified of the specific evidence and information 
that is necessary to reopen his claim for service connection 
for this disability.  Therefore, the Veteran should be 
provided with a proper notice letter that complies with the 
Court's holding in Kent.

Additionally, during his November 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
his back was injured after his service-connected knee 
disorders caused him to slip and fall off of a ladder in 
1989.  He said that he was treated immediately after the fall 
at Montcrief Hospital at Fort Jackson.  VA treatment records 
show that the Veteran received treatment for back pain in 
April 1993 after falling off of a ladder a week previously.  
The VA note indicates that the Veteran was seen immediately 
after his fall at Montcrief Hospital.  The records from 
Montcrief Hospital are likely to contain information relevant 
to the Veteran's claim and should be obtained.

The Veteran also stated during his November 2008 hearing that 
he had applied for disability benefits through the Social 
Security Administration.  No records from the SSA have been 
associated with the claims folder.  The VA has a duty to 
assist in gathering social security records when put on 
notice that social security records exist. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).
Accordingly, the case is remanded to the RO for the following 
action:

1.  The AMC/RO should send the Veteran 
a corrective VCAA notice, as defined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it pertains to new 
and material evidence to reopen the 
claim for service connection for a back 
disorder.  Specifically, the Veteran 
should be informed of the reason(s) 
that his claim was previously denied as 
well as the information and evidence 
not of record (1) that is necessary to 
reopen his claim for service connection 
for a back disorder, (2) that VA will 
seek to obtain, and (3) that he is 
expected to provide.  The Veteran 
should also be advised to provide any 
evidence in his possession that 
pertains to the claim.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who treated the 
Veteran for his back disorder.  After he 
has signed the appropriate releases, 
those records not already of record 
should be obtained and associated with 
the claims folder.  In particular, the 
AMC/RO should attempt to obtain the 
Veteran's treatment records from 
Montcrief Hospital, Ft. Jackson.  All 
attempts to secure records should be 
documented in the file.  If the AMC/RO 
cannot obtain the identified records, a 
notation to that effect should be placed 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should obtain a copy of 
the SSA's decision regarding the 
Veteran's disability benefits and copies 
of the records on which SSA based their 
decision.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

4.  Thereafter, and upon completion of 
any other development deemed warranted, 
the AMC/RO should readjudicate the 
issue of whether new and material 
evidence was submitted to reopen the 
previously denied claim of entitlement 
to service connection for a back 
disorder.  If the benefit sought 
remains denied, the Veteran must be 
provided with a Supplemental Statement 
of the Case and an appropriate period 
of time must be allowed for response.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


